Citation Nr: 1134668	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for valvular heart disease with atrial fibrillation.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2006, the Veteran withdrew his request for a hearing RO before the Board.

In April 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2011, the Veteran submitted additional evidence to the Board, which was not accompanied by a waiver of the right to have the RO initially consider the evidence.  38 C.F.R. § 20.1304.  It is noted, however, that some of the VA records are duplicative of those already associated with the file and previously considered by the RO.  As for the medical extract indicating that complications of gonorrhea may include heart valve infection, this known fact was already considered by the RO, and indeed it was an underlying reason for remanding the case to the RO for a VA medical opinion.  Additional evidence consists of various articles relating to new benefits extended to veterans affected by Agent Orange.  In submitting these documents, the Veteran queried whether Agent Orange exposure may have contributed to his heart problem.  In this regard, it is noted that recently amended regulations provide for a presumption of service connection for certain illnesses associated with Agent Orange exposure, to include ischemic heart disease.  This does not have a bearing on a material issue of fact relating to the present claim of service connection for a valvular heart disease, which is not covered under the new regulations.  For the foregoing reasons, the additional evidence need not be referred to the RO for initial consideration.  38 C.F.R. § 20.1304(c).


The claim of service connection for a heart disability other than valvular heart disease appears to have been raised by the Veteran in a July 2011 statement but has not been adjudicated by the RO, the claim is referred to RO for appropriate action.


FINDING OF FACT

Valvular heart disease with atrial fibrillation was not affirmatively shown to have had onset during service; and valvular heart disease with atrial fibrillation, first diagnosed after service beyond the one year period for valvular heart disease as a chronic disease, is unrelated to an injury, disease, or event of service origin.


CONCLUSION OF LAW

Valvular heart disease with atrial fibrillation is not due to disease or injury that was incurred in or aggravated by service; and valvular heart disease with atrial fibrillation may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by letters, dated in April 2005 and in March 2006.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The March 2006 notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.




As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

To the extent the VCAA notice in March 2006 was provided after the initial adjudication, the timing was defective, but the timing defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statement of the case in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing, but in April 2006 he withdrew his request for a hearing before a Veterans Law Judge.  The RO has obtained the service treatment records, as well as records from VA. The Veteran has not identified any additionally available evidence for consideration in his appeal.

VA has conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in April 2010, to evaluate the nature and etiology of his valvular heart disease with atrial fibrillation.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including endocarditis (this term covers all forms of valvular heart disease), if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Facts and Analysis

The Veteran contends that his current valvular heart condition is related to service, particularly to his contraction of gonorrhea during service.  Service treatment records show that he was diagnosed with and treated for gonorrhea in March 1968.  There are no complaints, findings, or diagnosis of a heart disability.  At the time of a January 1970 separation physical examination, the heart was normal and a chest X-ray was normal.  

On the basis of the service treatment records alone, valvular heart disease with atrial fibrillation was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

After service, records do not show that valvular heart disease with atrial fibrillation was manifest until many years after the Veteran's discharge from service in January 1970.  Nor does medical evidence in the file demonstrate, or the Veteran assert, that he has had symptoms of valvular heart disease ever since service; thus, service connection under 38 C.F.R. § 3.303(b), based on a showing of continuity of symptomatology after service, is not established.  

VA records show that in August 2004 on a routine follow up for gastroesophageal reflux disease and prostate enlargement, the Veteran reported two episodes of palpitation.  He also noted lightheadedness.  He related that eight years previously, he was told that he might have a heart murmur when he had taken a stress test.  Upon further physical examination, he was found to have a heart murmur and an echocardiogram was ordered.  An echocardiogram in September 2010 revealed a mitral valve prolapse, among other things.  Additional testing was conducted.  In October 2010, it was noted that the Veteran related that he had been feeling tired and short of breath for last few months.  He underwent a cardiac catheterization in November 2010, which revealed normal coronaries and severe mitral regurgitation.  In a cardiothoracic history and physical examination in December 2004, it was noted that the Veteran had rheumatic fever as a child.  Also in December 2004, the Veteran underwent surgery to repair a mitral valve due to the severe mitral valve regurgitation.  

Therefore, as demonstrated, valvular heart disease with atrial fibrillation was first documented in 2004, which is well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

Furthermore, there is no competent medical evidence that the Veteran's valvular heart disease with atrial fibrillation was linked to his period of active service.  38 C.F.R. § 3.304(d).

In February 2006, in a report from a VA cardiology clinic, the physician commented that the Veteran's cardiovascular history may have had a familial tendency for mitral valve prolapse, as the Veteran's father reportedly also had a vascular problem.  The physician also remarked that it was possible that the Veteran may have acquired valvular disease during service in Taiwan, when he had gonorrhea, as it was possible that a bacterial infestation might have been present.  He concluded that there was no way with any degree of certainty that the Veteran might have been valvular damaged by the infection which the Veteran experienced while he was still in service.  

There is no evidence, however, that the cardiologist reviewed the Veteran's service treatment records.  That is, he did not consider all the significant facts and heart history of the Veteran to include the echocardiogram of the Veteran prior to his heart valve surgery, which the cardiologist noted would be useful.  Such an opinion would therefore have limited probative value.  Moreover, the opinion was speculative and was couched in terms of possibility rather than probability.  

There are a line of precedent cases discussing the lesser probative value of opinions that are equivocal, which essentially state that it is possible the condition at issue is attributable to the Veteran's military service.  See  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases indicate that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  

See also, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Following the association of additional VA records dated prior to the mitral valve surgery to the file, the Veteran underwent a VA examination in April 2010 to ascertain whether there was a relationship between his valvular heart disease with atrial fibrillation and service, particularly gonorrhea.  The physician noted the Veteran's medical history to include those reports in service and after service (service treatment records and VA examination report in February 1971) that reference the gonorrheal infection in 1968, as well VA records that note a history of rheumatic fever as a child and a service dental record that notes no history of rheumatic fever.  The physician also noted all cardiac testing performed at VA prior to the mitral valve surgery in December 2004.  
 
On the basis of the Veteran's history, a thorough review of the Veteran's file, the physical examination findings, cardiac test results, and current understanding of the medical literature, the VA examiner, a physician, found that the Veteran's mitral valve repair and atrial fibrillation was not caused by or a result of service, particularly gonorrhea.   The physician explained how gonorrhea, if left untreated, can lead to disseminated gonococcal infection (DGI), spreading to other sites such as the heart causing endocarditis, which was seen in untreated cases.  As the Veteran was shown to have been treated appropriately for gonorrhea in service, without sequelae such as symptoms of rash, fever, arthralgias, migratory polyarthritis, septic arthritis, tendonitis, tenosynovitis, endocarditis, or meningitis, and as his separation physical examination was negative for any problem, and that the Veteran was not seen or treated for any heart problem in service, his heart surgery was not related to gonorrheal infection in service.  The physician expressed the opinion that the atrial fibrillation was not related to gonorrhea in service, as credible medical and scientific literature does not show that gonorrhea was a known cause of atrial fibrillation.  

As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board finds the evidence highly probative on the question of causation and the evidence opposes, rather than supports, the claim.

As to the Veteran's statements relating valvular heart disease with atrial fibrillation to his in-service gonorrhea, although the Veteran is competent to describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the valvular heart disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The presence or diagnosis of valvular heart disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Indeed, the Veteran underwent various cardiology tests to determine his heart valve diagnosis.  Therefore, valvular heart disease is not a simple medical condition that the Veteran is competent to identify.  



Also, the Veteran's lay opinion is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

Here the question of causation, that is, the relationship between valvular heart disease with atrial fibrillation and gonorrhea during service is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of a valvular heart disorder based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between valvular heart disease and gonorrhea in service.  To this extent, the Veteran's statements to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, Jandreau at 1377, the Board has already discounted the one's physician's opinion as speculative and no there other evidence from a health-care provider that has attributed the valvular heart disease diagnosis to an injury, disease, or event during the Veteran's service.  

In a statement in July 2011, the Veteran has also alleged a connection between exposure to Agent Orange in service and heart problems.  Initially, it is noted that there is no evidence that the Veteran was exposed to Agent Orange during service.  In any case, regarding whether herbicide exposure during service, if presumed, resulted in his claimed disability, it is noted that valvular heart disease and atrial fibrillation are not among the listed diseases associated with exposure to herbicides, for which service connection on a presumptive basis is warranted under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).


As the competent medical evidence of record opposes rather than supports the claim as explained, and as there is no competent evidence favorable to claim, the preponderance of the evidence is against the claim of service connection.  Accordingly, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


      
ORDER

Service connection for valvular heart disease with atrial fibrillation is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


